Citation Nr: 1452616	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for right knee arthritis.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1973 and from November 1976 to November 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2010, the Veteran testified at a hearing that was held at the RO before a traveling Veterans Law Judge (Travel Board hearing).  In a May 2011 decision, the Board granted service connection for cervical spine degenerative joint disease and left shoulder degenerative joint disease, and remanded the case to the RO for additional development of the claim for a higher rating for right knee arthritis.  

Subsequently, in a statements received in June 2013 and July 2014, and on a September 2014 VA application form (VA Form 21-526EZ), the Veteran raised the issues of entitlement to service connection for bilateral upper extremity radiculopathy secondary to a service-connected cervical spine disability, right lower extremity radiculopathy secondary to a service-connected lumbar spine disability, a right shoulder disability (claimed on a direct basis and as secondary to service-connected disability), and a thoracic spine disability secondary to service-connected cervical and lumbar spine disabilities; and of entitlement to higher ratings for a cervical spine disability and a lumbar spine disability.  As these claims have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a hearing at the RO before a Veterans Law Judge in August 2010.  In an October 2014 letter, the Board informed the Veteran that the Veterans Law Judge who had conducted the hearing was no longer employed by the Board, and that he was being given an opportunity to testify at another hearing before a Veterans Law Judge who would make a decision in his appeal.  In November 2014, the Board received the Veteran's response that he desired another hearing and that he wanted to appear before a Veterans Law Judge of the Board via video conference at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).



